Exhibit 10.3

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and John
Lacik, an individual currently residing in Weatherford, Texas (“Employee”),
effective as of the 1st day of June 2006 (the “Amendment Effective Date”).

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
effective as of  May 1, 2005, as amended by  First Amendment to Employment
Agreement dated effective as of May 1, 2005 (as amended, the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THERFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement prospectively, as of the
Amendment Effective Date as follows:

 

Section 1. Employment. shall be deleted in its entirety and the following
substituted in place and in lieu thereof:

 

1.                                       Employment. The Company hereby employs
Employee in the capacity of Senior Vice President - Operations, and Employee
hereby agrees to accept such employment by the Company, upon the terms and
conditions stated in this Agreement.

 

 Section 4. (a) Base Salary. shall be deleted in its entirety and the following
substituted in place and in lieu thereof:

 

(a)                                                                                 
Base Salary:  The Company shall pay Employee for his services a base salary, on
an annualized basis, of $82,000.00 (Eighty Two Thousand Dollars) per annum for
the period from the Effective Date through May 31, 2006 and a base salary, on an
annualized basis of $200,000.00 (Two Hundred Thousand Dollars) per annum for the
period beginning on June 1, 2006, which salary shall be payable by the Company
in substantially equal installments on the Company’s normal payroll dates. All
applicable taxes on the base salary will be withheld in accordance with
applicable federal, state and local taxation guidelines.

 

Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

 

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Agreement effective as of the Amendment
Effective Date.

 

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ John Lacik

 

 

      John Lacik

 

--------------------------------------------------------------------------------

 